Citation Nr: 0814622	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO. 06-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2007. A 
transcript of that hearing is of record and is associated 
with the claims folder. 

This case is ready for appellate review. 


FINDINGS OF FACT

1. The veteran did not serve in combat. 

2. The record contains no credible supporting evidence of 
verifiable inservice stressors. 

3. The veteran does not have PTSD associated with service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service. 
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). In a letter dated 
in May 2004, the veteran was advised in accordance with the 
law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
March 2006. As to the issue presently appealed, the 
preponderance of the evidence is against this claim, and any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, service records, VA 
outpatient treatment records, February 2007 RO hearing 
transcript, and private psychological assessment reports. The 
veteran was offered a VA hearing and testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing in December 2007. There is no known additional 
information to obtain. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim. 38 C.F.R § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Service Connection

The veteran maintains that service connection is warranted 
for PTSD, based upon service incurrence. The veteran asserts 
that he warrants service connection for PTSD based on his 
service in Vietnam. He alleges that he was in a convoy which 
was ambushed by small arms fire, and as a result of the 
attempt to escape the small arms fire, he ran the dump truck 
he was driving into the dump truck in front of him. He 
maintains that this incident caused the onset of his PTSD. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. Id. 

There is no competent evidence to substantiate that the 
veteran was exposed to a stressor, and the claim is denied on 
this basis. 

First, it is not contended that the veteran served in combat, 
nor that the veteran's stressor was combat-related. The 
veteran's service personnel records do not substantiate or 
suggest that he saw combat service; nor does the veteran's 
account raise this issue. 

The law provides that where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor. See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). In such cases, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor. See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The veteran's report of an incident was researched for 
corroboration by the U.S. Army and Joint Services, Records 
Research Center (JSRRC). It searched for records to 
substantiate the convoy attack for the period in June and 
August 1967 and also for the areas surrounding Long Binh, 
near Saigon and Tan Son Nhut. None of this information was 
verified. 

VA outpatient treatment records for the most part, show that 
the veteran has been treated on an ongoing basis for panic 
attacks, anxiety disorder, and to rule out PTSD. 

A March 2004 and September 2007 Psychological Assessment 
Report, submitted by Susan B. Cave, Ph.D, both show diagnosis 
of PTSD. In the March 2004 report, the veteran reiterated his 
convoy ambush to Dr. Cave. 

The mention by the examiner of the veteran's claimed stressor 
is not sufficient to substantiate its occurrence. The law 
provides that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors. See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The veteran testified at a RO hearing in February 2007 before 
a hearing officer and again at a Travel Board hearing in 
December 2007, before the undersigned VLJ. The transcripts of 
both hearings are of record and associated with the claims 
folder. The testimony provided at both hearings was 
essentially the same and related the convoy ambush wherein he 
hit the dump truck in front of him in an attempt to drive 
away from small arms fire. 

Although the veteran has a diagnosis of PTSD, and has 
provided a claimed stressor of involvement in a convoy ambush 
by small arms fire, the claimed stressor has not been 
verified. Since the stressors have been uncorroborated, one 
of the required prongs for the establishment of PTSD has not 
been met. As such, service connection for PTSD is not 
warranted. 

The claim is accordingly denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


